 

Exhibit 10.1

 

EXECUTION VERSION

 

SEVENTH AMENDMENT TO FINANCING AGREEMENT

 

SEVENTH AMENDMENT, dated as of May 22, 2020 (this “Amendment”), to the Financing
Agreement, dated as of December 27, 2017 (as amended, supplemented, replaced or
otherwise modified from time to time, the “Financing Agreement”), by and among
Rhino Resource Partners LP, a Delaware limited partnership (the “Parent”), Rhino
Energy LLC, a Delaware limited liability company (“Rhino”), each subsidiary of
Rhino listed as a “Borrower” on the signature pages thereto (together with
Rhino, each a “Borrower” and collectively, the “Borrowers”), each subsidiary of
the Parent listed as a “Guarantor” on the signature pages thereto (together with
the Parent and each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder, each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), Cortland, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and CB Agent Services LLC,
as origination agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, the “Origination Agent” and
together with the Collateral Agent and the Administrative Agent, each an “Agent”
and collectively, the “Agents”).

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereinafter set
forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

 

2. Amendments.

 

(a) Existing Definitions.

 

(i) Section 1.01 of the Financing Agreement is hereby amended by deleting the
definitions of “Applicable Collateral Coverage Limit”, “Collateral Coverage
Amount”, “Collateral Coverage Amount Certificate” and “Fixed Charge Coverage
Ratio” in their entirety.

 

(ii) Section 1.01 of the Financing Agreement is hereby amended by amending the
definition of “Permitted Indebtedness” to (x) delete the word “and” at the end
of clause (i) therein, (y) replace the “.” therein with “; and” at the end of
clause (j) therein and (y) add a new clause (k) therein to read as follows:

 

“(k) Indebtedness under the CARES Act Loan in an aggregate principal amount not
to exceed $10,000,000 outstanding at any time.”

 

   

 

 

(iii) Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the definition of “Qualified Cash” in its entirety to read as follows:

 

““Qualified Cash” means, as of any date of determination, the aggregate amount
of unrestricted cash on-hand of the Loan Parties maintained in deposit accounts
in the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements, but Qualified Cash shall not include
any cash that is the proceeds of the CARES Act Loan, which proceeds of the CARES
Act Loan must be used solely in a manner that is permitted by the CARES Act and
such proceeds shall be reduced over time as utilized in such manner.”

 

(b) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions in appropriate alphabetical order:

 

““Budget” means, collectively, the consolidated cash requirement forecasts, cash
flow statements, statements of operations and cash availability schedules in the
form attached hereto as Schedule 1.01(H), which are (a) prepared by or on behalf
of the Loan Parties on a 13-week basis, and (b) delivered by the Loan Parties to
the Agents and the Lenders (i) on or before the Seventh Amendment Effective and
(ii) each quarter thereafter pursuant to Section 7.01(a)(xxvii) hereto (or more
frequently should the Origination Agent so elect), in each case, which shall be
in substance satisfactory and approved by the Origination Agent at the time of
delivery thereof.”

 

““Budget Compliance Report” means a report, in form and substance reasonably
satisfactory to the Origination Agent, that sets forth, through the end of the
immediately preceding week, a comparison of: (a) (i) the actual cash receipts
for the immediately preceding two week period to the projected cash receipts for
such two week period, and (ii) the actual cash disbursements, on a line item
basis, for the immediately preceding two week period to the projected cash
disbursements, on a line item basis, for such two week period, each as set forth
in the Budget for such period, together with a statement as to whether a
Material Adverse Deviation has occurred or not.”

 

““CARES Act” means the Coronavirus Aid, Relief and Economic Security Act, as
amended, and the related rules and regulations promulgated thereunder.”

 

““CARES Act Loan” means any loan or other financial accommodation under the
Payroll Protection Program established pursuant to the CARES Act under 15 U.S.C.
636(a)(36) (as added to the Small Business Act by Section 1102 of the CARES
Act); provided that (i) such Indebtedness is unsecured, (ii) the proceeds
therefrom are used solely in a manner that is permitted by the CARES Act and
(iii) the Loan Parties have fully complied with and satisfied all eligibility
requirements under the Payroll Protection Program established pursuant to the
CARES Act to borrow such Indebtedness.”

 

 2 

 

 

““Liquidity” means, as of any date of determination, the amount equal to
Qualified Cash.”

 

““Material Adverse Deviation” means, as of any date of determination, the
occurrence of any of the following: (i) actual cash receipts, in the aggregate,
for any two week test period on a rolling basis are less than ninety percent
(90%) of the amount projected in the Budget for such two week period, or (ii)
actual cash disbursements, on a line item basis for any two week test period on
a rolling basis exceed one hundred fifteen percent (115%) of the amount
projected for such line item in the Budget for such two week period.”

 

““SBA” means the U.S. Small Business Administration.”

 

““Seventh Amendment” means the Seventh Amendment to Financing Agreement, dated
as of May 22, 2020, by and among the Agents, the Lenders party thereto and the
Loan Parties.”

 

““Seventh Amendment Effective Date” means the date on which each of the
conditions precedent set forth in Section 5 of the Seventh Amendment have been
either satisfied or waived.”

 

““Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).”

 

(c) Amortization. Section 2.03(a) of the Financing Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(a) The outstanding principal amount of the Term Loan shall be repayable on the
last Business Day of (x) each calendar quarter in an amount equal to $375,000,
commencing on December 31, 2018 through and including March 31, 2020 and (y)
thereafter, each calendar month in an amount equal to $125,000; provided,
however, that the last such installment shall be in the amount necessary to
repay in full the unpaid principal amount of the Term Loan. The outstanding
unpaid principal amount of the Term Loan, and all accrued and unpaid interest
thereon, shall be due and payable on the earliest of (i) the Final Maturity Date
and (ii) the date on which the Term Loan is declared due and payable pursuant to
the terms of this Agreement.”

 

(d) Interest Payment. Section 2.04(c) of the Financing Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(c) Interest Payment. Interest (other than the Term Loan PIK Amount, which
shall be capitalized in accordance with Section 2.04(a)) on each Loan shall be
payable (i) with respect to any Reference Rate Loans, monthly, in arrears, on
the fifth (5th) Business Day of each month, commencing on the fifth (5th)
Business Day of the month following the month in which such Loan is made, (ii)
with respect to any LIBOR Rate Loans, monthly, in arrears, on the fifth (5th)
Business Day of each month, commencing on the fifth (5th) Business Day of the
month following the month in which such Loan is made, and (iii) at maturity
(whether upon demand, by acceleration or otherwise. Interest at the Post-Default
Rate shall be payable on demand. Each Borrower hereby authorizes the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account pursuant to Section 4.01 with the amount of any interest
payment due hereunder.”

 

 3 

 

 

(e) Mandatory Prepayments. Section 2.05(c)(vi) of the Financing Agreement is
hereby deleted in its entirety.

 

(f) Collateral Coverage Reporting. Section 7.01(a)(vi) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(vi) Reserved;”

 

(g) Reporting. Section 7.01(a) of the Financing Agreement is hereby amended by
(x) deleting the word “and” at the end of clause (xxv) therein, (y) replacing
the “.” therein with “; and” at the end of clause (xxvi) therein and (y) adding
new clauses (xxvii) and (xxviii) therein to read as follows:

 

“(xxvii) on or about the twentieth (20th) day after the end of each fiscal
quarter of the Parent and its Subsidiaries, commencing with the first fiscal
quarter of the Parent and its Subsidiaries ending after the Seventh Amendment
Effective Date, a Budget for the next 13-week period, prepared in form and
substance satisfactory to the Origination Agent, which Budget, when delivered
and as so updated, shall be (1) consistent with the Budget delivered to the
Agents on or prior to the Seventh Amendment Effective Date, (2) believed by the
Loan Parties at the time furnished to be reasonable, (3) prepared on a
reasonable basis and in good faith, and (4) based on assumptions believed by the
Loan Parties to be reasonable at the time made and upon the best information
then reasonably available to the Loan Parties, and shall be accompanied by a
certificate of an Authorized Officer of the Administrative Borrower certifying
as to the matters set forth in subclauses (1), (2), (3) and (4) above; provided,
that such updated Budget must be approved by the Origination Agent; and

 

(xxviii) as soon as available and in any event not later than 2:00 p.m. (Eastern
time) on Wednesday of each week, a Budget Compliance Report.”

 

(h) CARES Act Loan. Section 7.01 of the Financing Agreement is hereby amended by
inserting a new clause (y) therein to read as follows:

 

“(y) CARES Act Loan.

 

(i) Comply, in all material respects, with the SBA’s terms and conditions
applicable to the CARES Act Loan;

 

(ii) use the proceeds of the CARES Act Loans solely for “allowable uses” of
proceeds of a SBA PPP Loan as described in Section 1102 of the CARES Act; and

 

 4 

 

 

(iii) promptly apply for forgiveness of that portion of the CARES Act Loan that
is eligible for forgiveness and submit all documents required to obtain
forgiveness or other relief of that portion of the CARES Act Loan that is
eligible for forgiveness by all deadlines required by the CARES Act (and provide
documentation and status of such forgiveness to the Administrative Agent upon
the Administrative Agent’s reasonable request).”

 

(i) Collateral Coverage Amount. Section 7.03(a) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a) Reserved.”

 

(j) Liquidity and Accounts. Section 7.03(b) of the Financing Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(b) Minimum Liquidity and Accounts. Permit the sum of Liquidity and the
aggregate amount of Accounts of the Parent and its Subsidiaries at any time
during any period set forth below to be less than the amount set forth opposite
such period:

 

Period  Liquidity and Accounts  Month ending May 31, 2020  $6,000,000  Month
ending June 30, 2020  $11,000,000  Quarter ending September 30, 2020 and each
quarter ending thereafter  $11,000,000 

 

 

provided, that each Loan Party shall not permit Liquidity of the Parent and its
Subsidiaries at any time during any period set forth below to be less than the
amount set forth opposite such period:

 

Period  Liquidity  Month ending May 31, 2020  $2,000,000  Month ending June 30,
2020  $2,000,000  Quarter ending September 30, 2020  $2,500,000  Quarter ending
December 31, 2020  $3,000,000  Quarter ending March 31, 2021  $3,500,000 
Quarter ending June 30, 2021 and each quarter ending thereafter  $4,000,000”

 

 5 

 

 

(k) Minimum Coal Inventory. Section 7.03 of the Financing Agreement is hereby
amended by inserting a new clause (c) therein to read as follows:

 

“(c) Minimum Coal Inventory. Permit the aggregate coal inventory of the Parent
and its Subsidiaries to be less than (i) $10,000,000 at any time during the
quarter ending June 30, 2020, (ii) $12,000,000 at any time during the quarter
ending September 30, 2020, and (iii) $13,000,000 at any time during the quarter
ending December 31, 2020 and thereafter.”

 

(l) Cash Management. Section 8.01(a) of the Financing Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(a) The Loan Parties shall (i) establish and maintain cash management services
of a type and on terms reasonably satisfactory to the Agents at one or more of
the banks set forth on Schedule 8.01 (each a “Cash Management Bank”) and (ii)
except as otherwise provided under Section 8.01(b), deposit or cause to be
deposited promptly, and in any event no later than the next Business Day after
the date of receipt thereof, all proceeds in respect of any Collateral, all
Collections (of a nature susceptible to a deposit in a bank account) and all
other amounts received by any Loan Party (including payments made by Account
Debtors directly to any Loan Party, but expressly excluding any identifiable
proceeds of the CARES Act Loan) into a primary, permanently blocked Cash
Management Account (the “Blocked Collection Account”). The Loan Parties shall
not be permitted to give instructions with respect to the Blocked Collection
Account. Notwithstanding the foregoing, the proceeds of the CARES Act Loan shall
be maintained in a Cash Management Account subject to a Control Agreement.”

 

(m) Cash Management. Section 8.01 of the Financing Agreement is hereby amended
by inserting a new clause (e) therein to read as follows:

 

“(e) Not less than one (1) Business Days prior to the end of each week, the
Parent shall deliver a certificate to the Agents, detailing the Loan Parties’
exact cash disbursement needs for the succeeding week (each, a “Weekly Cash
Disbursement Report”). Subject to the Origination Agent’s timely receipt and
satisfaction with the Weekly Cash Disbursement Report, so long as no Event of
Default has occurred and is continuing, the Origination Agent will direct the
Collateral Agent in writing to direct, and the Collateral Agent shall direct,
the Cash Management Bank to transfer the cash disbursement needs set forth in
each Weekly Cash Disbursement Report from the Blocked Collection Account to a
Cash Management Account that is an operating or disbursement account of the Loan
Parties on or prior to the 2nd day of such succeeding week (or, if such day does
not fall on a Business Day, the Business Day immediately prior to such day);
provided, that the Origination Agent may, in its discretion, direct the
Collateral Agent to direct the Cash Management Bank to transfer additional
disbursements from the Blocked Collection Account to an operating or
disbursement account of the Loan Parties at additional times and in additional
amounts. Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent may direct the Cash Management Bank to transfer funds in
any Cash Management Account to the Administrative Agent’s Account.”

 

 6 

 

 

(n) Section 9.01(c) (Events of Default). Section 9.01(c) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(c) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(c), Section 7.01(d),
Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(m), Section
7.01(o), Section 7.01(s), Section 7.01(t), 7.01(u), 7.01(v), 7.01(w), Section
7.01(x), Section 7.01(y), Section 7.02 or Section 7.03 or Article VIII, or any
Loan Party shall fail to perform or comply with any covenant or agreement
contained in any Security Agreement to which it is a party or any Mortgage to
which it is a party;”

 

(o) Events of Default. Section 9.01 of the Financing Agreement is hereby amended
by (x) deleting the word “or” at the end of clause (t) therein, (y) replacing
the “‘;” therein with “; or” at the end of clause (u) therein and (z) adding new
clause (v) therein to read as follows:

 

“(v) a Material Adverse Deviation shall have occurred;”

 

(p) Reserves. Section 10.17 of the Financing Agreement is hereby amended and
restated in its entirety to read as follows:

 

“10.17 Reserved.”

 

(q) Schedule 1.,01(H). Schedule 1.01(H) attached hereto as Exhibit A is hereby
added to the Financing Agreement.

 

3. Waiver.

 

(a) Pursuant to the request by the Loan Parties, but subject to satisfaction of
the conditions set forth in Section 5 hereof, and in reliance upon (A) the
representations and warranties of Loan Parties set forth herein and in the
Financing Agreement and (B) the agreements of the Loan Parties set forth herein,
the Required Lenders hereby (i) waive any Event of Default that has or would
otherwise arise under Section 9.01 of the Financing Agreement solely by reason
of the Loan Parties failing to comply with the Financing Agreement and the other
Loan Documents prior to the Seventh Amendment Effective Date.

 

(b) The waiver in this Section 3 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.

 

 7 

 

 

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows :

 

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of the
Loan Parties to any Agent or any Lender pursuant to the Financing Agreement or
any other Loan Document on or prior to the Seventh Amendment Effective Date are
true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to “materiality” or “Material Adverse Effect” in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of the Seventh
Amendment Effective Date, after giving effect to this Amendment (including the
waiver set forth in Section 3 hereof), as though made on and as of such date
(unless such representations or warranties are stated to relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applied to any representations or warranties that already are qualified
or modified as to “materiality” or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such earlier date), and no
Default or Event of Default has occurred and is continuing as of the Seventh
Amendment Effective Date, after giving effect to this Amendment (including the
waiver set forth in Section 3 hereof), or would result from this Amendment
becoming effective in accordance with its terms.

 

(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and to execute this Amendment and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated hereby and by the Financing Agreement, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
and in good standing could reasonably be expected to have a Material Adverse
Effect.

 

(c) Authorization; Etc. The execution, delivery and performance of this
Amendment by the Loan Parties, and the performance of the Financing Agreement,
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document or any other Permitted Lien) upon or with respect to any of its
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except in the case of clause (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

 8 

 

 

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment or any other Loan Document to which it is or will be a party
other than filings and recordings with respect to Collateral that were made, or
otherwise delivered to the Collateral Agent for filing or recordation, on the
Effective Date.

 

5. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner reasonably satisfactory to the Origination
Agent, of the following conditions precedent (the first date upon which all such
conditions shall have been satisfied or waived being herein called the “Seventh
Amendment Effective Date”):

 

(a) The Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and the Required Lenders.

 

(b) The representations and warranties contained in this Amendment and in
Article VI of the Financing Agreement and in each other Loan Document shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to “materiality” or “Material Adverse Effect” in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of the Seventh
Amendment Effective Date, after giving effect to this Amendment (including the
waiver set forth in Section 3 hereof), as though made on and as of such date
(unless such representations or warranties are stated to relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applied to any representations or warranties that already are qualified
or modified as to “materiality” or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such earlier date).

 

(c) No Default or Event of Default shall have occurred and be continuing on the
Seventh Amendment Effective Date, after giving effect to this Amendment
(including the waiver set forth in Section 3 hereof), or result from this
Amendment becoming effective in accordance with its terms.

 

(d) The Borrowers shall have paid on or before the Seventh Amendment Effective
Date all fees, costs and expenses then payable pursuant to Section 2.06 and
Section 12.04, including, without limitation, the reasonable fees and expenses
of (i) Schulte Roth & Zabel LLP, counsel to the Origination Agent and (ii)
Holland & Knight LLP, counsel to Administrative Agent.

 

 9 

 

 

(e) The Loan Parties shall have provided to the Origination Agent an updated
duly executed Perfection Certificate as of the Seventh Amendment Effective Date.

 

(f) The Origination Agent shall have received duly executed copies of all
documents evidencing the CARES Act Loan.

 

(g) The Origination Agent shall have received a copy of the Budget in the form
attached hereto as Exhibit A.

 

(h) The Origination Agent shall have determined, in its sole judgment, that no
event or development shall have occurred since December 31, 2019 which could
reasonably be expected to have a Material Adverse Effect.

 

(i) All consents, authorizations and approvals of, and filings and registrations
with, and all other actions in respect of, any Governmental Authority or other
Person required in connection with execution and performance of the Seventh
Amendment and the transactions contemplated thereunder or the conduct of the
Loan Parties’ business shall have been obtained and shall be in full force and
effect.

 

6. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (i) acknowledges and consents to this Amendment, (ii)
confirms and agrees that the Financing Agreement and each other Loan Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Seventh Amendment Effective Date all references in any such Loan Document to
“the Financing Agreement”, the “Agreement”, “thereto”, “thereof”, “thereunder”
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended or modified by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Agents and the Lenders, or
to grant to the Collateral Agent for the benefit of the Agents and the Lenders a
security interest in or Lien on, any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Financing
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Amendment does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties’ obligations to repay the Loans
in accordance with the terms of Financing Agreement, or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agents or any Lender
under the Financing Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Financing Agreement or any other Loan Document.

 

 10 

 

 

7. Release. Each Loan Party hereby acknowledges and agrees that, on the Seventh
Amendment Effective Date: (a) neither it nor any of its Affiliates has any claim
or cause of action arising on or prior to the Seventh Amendment Effective Date
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) under the
Financing Agreement and the other Loan Documents and (b) each Agent and each
Lender has, prior to the Seventh Amendment Effective Date, properly performed
and satisfied in a timely manner all of its obligations prior to the Seventh
Amendment Effective Date to such Loan Party and its Affiliates under the
Financing Agreement and the other Loan Documents. Notwithstanding the foregoing,
the Agents and the Lenders wish (and each Loan Party agrees) to eliminate, to
the fullest extent permitted under applicable law, any possibility that any past
conditions, acts, omissions, events or circumstances which occurred prior to the
Seventh Amendment Effective Date would impair or otherwise adversely affect any
of the Agents’ and the Lenders’ rights, interests, security and/or remedies
under the Financing Agreement and the other Loan Documents. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Affiliates and
the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, arising on
or prior to the Seventh Amendment Effective Date, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done on or prior to the Seventh Amendment Effective Date
and arising out of, connected with or related in any way to this Amendment, the
Financing Agreement or any other Loan Document, or any act, event or transaction
on or prior to the Seventh Amendment Effective Date related or attendant
thereto, or the agreements of any Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of each Loan Party,
or the making of any Loans, or the management of such Loans or the Collateral,
in each case, on or prior to the Seventh Amendment Effective Date.

 

As to each and every claim released hereunder, each Loan Party hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

 11 

 

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action arising on or prior to the Seventh
Amendment Effective Date and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts. Each Loan Party understands, acknowledges and agrees that to the extent
permitted under applicable law, the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees and agents, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 7. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Financing
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of
Collateral Agent’s Lien on any item of Collateral under the Financing Agreement
or the other Loan Documents. If any Loan Party or any of its respective
successors, assigns, or officers, directors, employees and agents, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as the
Released Parties may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by the Released Parties as a result of such
violation.

 

 12 

 

 

Each Lender hereby acknowledges and agrees that, on the Seventh Amendment
Effective Date: (a) neither it nor any of its Affiliates has any claim or cause
of action arising on or prior to the Seventh Amendment Effective Date against
Cortland Capital Market Services LLC, Colbeck Capital Management, LLC or CB
Agent Services LLC (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Financing Agreement and
the other Loan Documents and (b) each of Cortland Capital Market Services LLC,
Colbeck Capital Management, LLC, CB Agent Services LLC and their respective
Affiliates has, prior to the Seventh Amendment Effective Date, properly
performed and satisfied in a timely manner all of its obligations prior to the
Seventh Amendment Effective Date to such Lender and its Affiliates under the
Financing Agreement and the other Loan Documents. Notwithstanding the foregoing,
Cortland Capital Market Services LLC, Colbeck Capital Management, LLC, CB Agent
Services LLC and their respective Affiliates wish (and each Lender agrees) to
eliminate, to the fullest extent permitted under applicable law, any possibility
that any past conditions, acts, omissions, events or circumstances which
occurred prior to the Seventh Amendment Effective Date would give rise to any
claim by any Lender against Cortland Capital Market Services LLC, Colbeck
Capital Management, LLC, CB Agent Services LLC and their respective Affiliates
under the Financing Agreement and the other Loan Documents. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Lender (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Lender Releasors”) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge Cortland Capital
Market Services LLC, Colbeck Capital Management, LLC, CB Agent Services LLC and
each of their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Colbeck/Cortland Released Parties”)
from any and all debts, claims, obligations, damages, costs, attorneys’ fees,
suits, demands, liabilities, actions, proceedings and causes of action, in each
case, arising on or prior to the Seventh Amendment Effective Date, whether known
or unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Lender Releasor has heretofore had or now or hereafter can,
shall or may have against any Colbeck/Cortland Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Seventh Amendment Effective Date and arising out of, connected with or related
in any way to this Amendment, the Financing Agreement or any other Loan
Document, or any act, event or transaction on or prior to the Seventh Amendment
Effective Date related or attendant thereto, or the agreements of Cortland
Capital Market Services LLC, Colbeck Capital Management, LLC, CB Agent Services
LLC or any of their respective Affiliates contained therein, or the possession,
use, operation or control of any of the assets of each Loan Party, or the making
of any Loans, or the management of such Loans or the Collateral, in each case,
on or prior to the Seventh Amendment Effective Date.

 

As to each and every claim released hereunder, each Lender hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Lender also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

8. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

 13 

 

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

 

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(f) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents and the Lenders party to this Amendment in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders party
to this Amendment.

 

[remainder of page intentionally left blank]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

  BORROWERS:       RHINO ENERGY LLC       By: /s/ Richard A. Boone   Name:
Richard A. Boone   Title: President & CEO

 

  RHINO EXPLORATION LLC   RHINO TECHNOLOGIES LLC   SPRINGDALE LAND LLC   CAM
MINING LLC   MCCLANE CANYON MINING LLC   HOPEDALE MINING LLC   CAM-OHIO REAL
ESTATE LLC   CAM-KENTUCKY REAL ESTATE LLC   CAM-COLORADO LLC   TAYLORVILLE
MINING LLC   LEESVILLE LAND LLC   CAM AIRCRAFT LLC   CASTLE VALLEY MINING LLC  
PENNYRILE ENERGY LLC

 

  By: /s/ Richard A. Boone   Name: Richard A. Boone   Title: President & CEO

 

   

 

 

  GUARANTORS:       RHINO RESOURCE PARTNERS LP       By: Rhino GP LLC, its
general partner       By: /s/ Richard A. Boone   Name: Richard A. Boone   Title:
President & CEO

 

  RHINO TRUCKING LLC   RHINO SERVICES LLC   RHINO OILFIELD SERVICES LLC   TRIAD
ROOF SUPPORT SYSTEMS LLC   RHINO COALFIELD SERVICES LLC   RHINO NORTHERN
HOLDINGS LLC   CAM-BB LLC  

CAM COAL TRADING LLC

JEWELL VALLEY MINING LLC

RHINO EASTERN LLC

ROCKHOUSE LAND LLC

 

  By: /s/ Richard A. Boone   Name: Richard A. Boone   Title: President & CEO

 

   

 

 

  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:       CORTLAND CAPITAL MARKET
SERVICES LLC       By: /s/ Matthew Trybula   Name: Matthew Trybula   Title:
Associate Counsel

 

   

 

 

  ORIGINATION AGENT:       CB AGENT SERVICES LLC       By: /s/ Morris Beyda  
Name: Morris Beyda   Title: Partner & COO

 

   

 

 

  LENDER:      

COLBECK STRATEGIC LENDING MASTER, L.P.

 

By: Colbeck Capital Management, LLC, its investment manager

      By: /s/ Baabur Khondker   Name: Baabur Khondker   Title: Chief Financial
Officer

 

   

 

 

  LENDER:       CION INVESTMENT CORPORATION       By: /s/ Gregg A. Bresner, CFA
  Name: Gregg A. Bresner, CFA   Title: President & Chief Investment Officer

 

   

 

 

  LENDER:       34TH STREET FUNDING, LLC       By: /s/ Gregg A. Bresner, CFA  
Name: Gregg A. Bresner, CFA   Title: President & Chief Investment Officer

 

   

 

 

Exhibit A

 

Schedule 1.01(H)

 

Budget

 

[see attached]

 

   

 